UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 1, 2011 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes[ X ]No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding on November 4, 2011 Common Stock, no par value Exhibit index is on Page 36 Total number of pages: 37 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I -FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signature 37 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended October 1, 2011 October 2, 2010 October 1, 2011 October 2, 2010 Net sales $ Cost of sales Gross profit Research and development Selling, general and administrative Total operating expenses Income from operations Interest income Other (expense) income, net ) ) Income before provision for income taxes Provision for income taxes Net income $ Net income per share Basic $ Diluted $ Shares used in per share computation: Basic Diluted The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) October 1, 2011 April 2, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net Inventories Prepaid expenses and other current assets Prepaid income taxes Deferred income taxes Total current assets Long-term investments Property, plant and equipment, net Other assets Long-term deferred income taxes Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Trade accounts payable $ $ Accrued salaries and employee benefits Other accrued liabilities Deferred revenue Income taxes payable 2 Total current liabilities Income taxes payable, noncurrent Other accrued liabilities, noncurrent Total liabilities Commitments and contingencies (Note 9) Shareholders' equity: Preferred stock, no par value 10,000 shares authorized, none issued and outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,169 shares as of October 1, 2011 and 12,808 shares as of April 2, 2011 Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended October 1, 2011 October 2, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Non-cash adjustments to net income: Depreciation and amortization Provision for doubtful accounts and sales returns 31 Provision for excess and obsolete inventories Deferred income taxes - Stock-based compensation Tax benefit related to stock-based compensation plans 6 36 Excess tax benefit related to stock-based compensation - (4 ) Unrealized loss (gain) from short-term investments, categorized as trading ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories 73 ) Prepaid expenses and other assets ) Prepaid income taxes 58 Trade accounts payable and accrued expenses Deferred revenue ) Income taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment ) ) Purchases of investments ) ) Sales of investments Maturities and redemptions of investments Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan Stock repurchases ) - Excess tax benefit related to stock-based compensation - 4 Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ Supplemental cash flow disclosures: Income taxes paid, net of refunds $ $ The accompanying Notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. ("Supertex," the "Company," "we," and "us") and its subsidiary have been prepared in accordance with generally accepted accounting principles ("GAAP") in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company's management, of normal recurring nature and necessary to state fairly the balance sheets as of October 1, 2011 and April 2, 2011; the statements of income for the three and six months ended October 1, 2011 and October 2, 2010; and the statements of cash flows for the six months ended October 1, 2011 and October 2, 2010.The April 2, 2011 balance sheet was derived from the audited financial statements included in the fiscal 2011 Annual Report on Form 10-K, but does not include all disclosures required by GAAP in the United States of America.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited consolidated financial statements of Supertex, Inc. for the fiscal year ended April 2, 2011, which were included in the fiscal 2011 Annual Report on Form 10-K. The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and six months ended October 1, 2011 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest to the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2012 will be a 52-week year.The three months ended October 1, 2011 and October 2, 2010, both consist of thirteen weeks. Recent Accounting Pronouncements In June 2011, Financial Accounting Standard Board ("FASB") issued new authoritative guidance regarding Presentation of Comprehensive Income.This amendment attempts to improve comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.In order to facilitate convergence with International Financial Reporting Standards ("IFRS"), FASB has decided to eliminate the option to present components of other comprehensive income as part of the statement of changes in stockholders' equity.Also, this amendment requires that all non-owner changes in stockholders' equity be presented in a single continuous statement of comprehensive income or in two separate but consecutive statements.This amendment is effective for interim and annual periods beginning after December15, 2011 (the fiscal quarter ending March 31, 2012 for the Company) and is applied retrospectively.On October 21, 2011, the FASB proposed a deferral of the requirement to present reclassifications of other comprehensive income on the face of the income statement. Companies would still be required to adopt all other requirements contained in the guidance. The Company is currently assessing the potential effect to its Consolidated Financial Statements in applying this guidance. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) In May 2011, the FASB amended fair value measurement and disclosure guidance to achieve convergence with IFRS. The amended guidance clarified existing fair value measurement guidance, revised certain measurement guidance and expanded the disclosure requirements concerning Level 3 fair value measurements. The guidance is effective for interim and annual periods beginning after December 15, 2011 (the fiscal quarter ending March 31, 2012 for the Company). The adoption of this guidance is not expected to have a material effect on the Company's consolidated financial statements. Note 2- Fair Value The Company measures its cash equivalents, short-term investments and long-term investments at fair value. Fair value is defined as the price that would be received from selling an asset and paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. A three-tiered fair value hierarchy has been established as the basis for considering the above assumptions and determining the inputs used in the valuation methodologies in measuring fair values.The three levels of inputs are defined as follows: Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2- Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets. Level 3- Valuations based on models where significant inputs are not observable. The unobservable inputs reflect the Company's own assumptions about the assumptions that market participants would use. The Company maximizes the use of observable inputs and minimizes the use of unobservable inputs. If a financial instrument uses an input that is significant to the fair value calculation, the instrument will be categorized based upon the lowest level of input that is significant to the fair value calculation.The Company's financial assets and liabilities measured at fair value on a recurring basis include cash equivalents and investment securities, both short-term and long-term. The Company's long-term investments consist entirely ofAAA rated auction rate securities ("ARS"), which are collateralized by student loans. Due to the lack of availability of observable market quotes for the Company's investment portfolio of these ARS, the fair value was estimated based on a discounted cash flow model and included a discount factor for illiquidity of the ARS market. The assumptions used in the discounted cash flow model include estimates for interest rates, timing and amounts of cash flows, liquidity of the underlying security, expected holding periods, and contractual terms of the security. In light of the current market condition for ARS, the Company developed different scenarios for the significant inputs used in the discounted cash flow model, including but not limited to a liquidity discount of 125 and 150 basis points per year for the current ARS market, and the timing of recovery of the ARS market from three to five years. The estimated fair value of those of the Company's ARS classified as level 3 assets ranges from $27,800,000 to $28,900,000. The Company believes this estimated range of fair values of its ARS is appropriate taking into consideration historical ARS market data, the possibility of development of a secondary market for ARS, recent market participant behavior, and public policy implications associated with the student loan based ARS market. The Company concluded that the fair value of those of its ARS which are classified as level 3 assets was $28,200,000 as of October 1, 2011 net of a temporary impairment of $2,150,000 to par value. 7 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) The Company also considered the quality, amount of collateral, and US government guarantee for the ARS and looked to other marketplace transactions and information received from other third party brokers in order to assess whether the fair value based on the discounted cash flow model is reasonable. The valuation of the Company's investment portfolio is subject to uncertainties that are difficult to predict. Factors that may affect the Company's valuation include changes to credit ratings of the securities as well as the underlying assets supporting those securities, rates of default of the underlying assets, underlying collateral values, discount rates, counterparty risk and ongoing strength, and quality of market credit and liquidity. Significant inputs to the investment valuations are unobservable in the active markets and therefore the Company's ARS are classified as Level 3 in the hierarchy. The following tables summarize assets and liabilities measured at fair value on a recurring basis as of October 1, 2011 and April 2, 2011, excluding accrued interest (in thousands): October 1, 2011 Fair value measurements Assets Level 1 Level 2 Level 3 Total Money market funds $ $
